Title: From James Madison to James Monroe, 21 October 1806
From: Madison, James
To: Monroe, James,Pinkney, William



21 October 1806

terms precarious, and merchants know not what articles will be admitted into the Islands from day to day.  never open in war more than 6. months & then only for articles of first necessity.
If goods not admitted permission to carry them away  all american articles to be admitted  Flour, fish, corn, tobo. boards plank timbers, Staves, shingles, heading, beef, pork, dried & pickled fish, beans peas, Flour, potatoes, fish-oil, butter and horses & cattle.
prohibit our carrying foreign goods
Shod. stipulate start no American vessel shod. be stopped with a clearance from a British port, in peace or war for any cause.
If the origin of the cargo, coffee or sugar requires of into on both sides, and the trade.
drawbacks.
If we confined the importation to the Islands in our bottoms to any given number of tons, she wod. not complain if we confined the exportn. to English bottoms of the same tonage in the same trade.
200. tons, or 100. might do, but larger necessary to carry timber
